Execution Copy


SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT


     THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT, dated as of
June 30, 2005 (this "Amendment"), is among MYERS INDUSTRIES, INC., an Ohio
corporation (the "Company"), the foreign subsidiary borrowers party hereto (the
"Foreign Subsidiary Borrowers", and together with the Company, the "Borrowers"),
the lenders party hereto (collectively, the "Lenders") and JPMORGAN CHASE BANK,
N.A., successor by merger to Bank One, N.A. (Main Office Chicago), a national
banking association, as agent for the Lenders (in such capacity, the "Agent").


RECITALS


        A.      The Borrowers, the Agent and the Lenders are parties to an
Amended and Restated Loan Agreement dated as of February 27, 2004, as amended by
a First Amendment to Amended and Restated Loan Agreement dated as of June 18,
2004 (the "Loan Agreement").

        B.      The Borrowers desire to amend the Loan Agreement, and the Agent
and the Lenders are willing to do so in accordance with the terms hereof.


TERMS



                In consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:

        ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in
Article III hereof, the Loan Agreement shall be amended as follows:

        1.1     Section 2.19(a)(iv) is amended by deleting the reference therein
to "$50,000,000" and substituting "$75,000,000" in place thereof.

        1.2     Section 6.13(ix) is amended by deleting the reference therein to
"$25,000,000" and substituting "$50,000,000" in place thereof.

        1.3     Section 6.19 is restated as follows:



        6.19   Leverage Ratio. The Company shall not permit its Leverage Ratio
to exceed (i) 3.50 to 1.0 as of the end of any fiscal quarter ending on or
before December 31, 2006 or (ii) 3.25 to 1.0 as of the end of any fiscal quarter
thereafter.





        1.4     Section 6.24 is restated as follows:



        6.24.   Capital Expenditures. The Company will not, nor will it permit
any Subsidiary to, expend, or be committed to expend, for capital expenditures
during any one fiscal year on a non-cumulative basis in the aggregate for the
Borrower and its Subsidiaries, an amount in excess of $50,000,000.





        1.5     The Pricing Schedule attached as Exhibit A to the Credit
Agreement is replaced with the Pricing Schedule attached hereto as Exhibit A.



        ARTICLE II. REPRESENTATIONS. Each Borrower and Guarantor (by signing the
Consent and Agreement hereto) represents and warrants to the Agent and the
Lenders that:

        2.1     The execution, delivery and performance of this Amendment is
within its powers, has been duly authorized and is not in contravention of any
statute, law or regulation known to it or of any terms of its Articles of
Incorporation or By-laws, or of any material agreement or undertaking to which
it is a party or by which it is bound.

        2.2     This Amendment is its legal, valid and binding obligation,
enforceable against each in accordance with the terms hereof.

        2.3      After giving effect to the amendments contained herein, the
representations and warranties contained in Article V of the Loan Agreement and
in the other Loan Documents are true on and as of the date hereof with the same
force and effect as if made on and as of the date hereof.

        2.4     After giving effect to the waiver in Article II hereof, no
Default or Unmatured Default exists or has occurred and is continuing on the
date hereof.

        2.5     Dillen Products, Inc. (a Guarantor) has been merged into the
Company, with the Company as the surviving corporation.


        ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall become
effective as of the date hereof when each of the following conditions is
satisfied:

        3.1     The Borrowers and the Lenders shall have signed this Amendment.

        3.2     The Guarantors shall have signed the Consent and Agreement
hereto.

        3.3     The Company shall have delivered or caused to be delivered to
the Agent such other documents and satisfied such other conditions, if any, as
reasonably requested by the Agent.


        ARTICLE IV. MISCELLANEOUS.

        4.1     The Borrowers agree to pay an amendment fee to each Lender in an
amount equal to five basis points on the amount of such Lender's Commitment,
payable on or within two Business Days of the effective date of this Amendment.

        4.2     References in the Loan Agreement or in any other Loan Document
to the Loan Agreement shall be deemed to be references to the Loan Agreement as
amended hereby and as further amended from time to time.

        4.3     Except as expressly amended hereby, the Borrowers and Guarantors
(by signing the Consent and Agreement hereto) agree that the Loan Agreement and
all other Loan Documents are ratified and confirmed, as amended hereby, and
shall remain in full force and effect in accordance with their terms and that
they have no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing. Each of the Borrowers and the Guarantors (by
signing the Consent and Agreement hereto) acknowledges and agrees that the Agent
and the Lenders have fully performed all of their obligations under all Loan
Documents or otherwise with respect to the Borrowers and the Guarantors, all
actions taken by the Agent and the Lenders are reasonable and appropriate under
the circumstances and within their rights under the Loan Documents and they are
not aware of any currently existing claims or causes of action against the Agent
or any Lender, any Subsidiary of Affiliate thereof or any of their successors or
assigns, and waives any such claims or causes of action.

        4.4     Terms used but not defined herein shall have the respective
meanings ascribed thereto in the Loan Agreement. This Amendment may be signed
upon any number of counterparts with the same effect as if the signatures
thereto and hereto were upon the same instrument, and telecopied signatures
shall be effective as originals.


[The remainder of this page is left intentionally blank -- signatures contained
on the following pages]



 

 

        IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of the day and year first above
written.






MYERS INDUSTRIES, INC.

 

By:     /s/ Gregory J. Stodnick





        Vice President-Finance





Foreign Subsidiary Borrowers:





ALLIBERT-BUCKHORN EUROPE, SAS

 

By:     /s/ Mohsen Eskandar





        President





MYELUX INTERNATIONAL FINANCE, S.E.C.S.

By: MYELux, LLC, General Partner

 

By:     /s/ Mark A. Watkins





        Treasurer





LISTO PRODUCTS LTD.

 

By:     /s/ Kevin C. O'Neil





        Secretary



 

 



JPMORGAN CHASE BANK, N.A., as Agent and as a Lender

 

By:     /s/ Dana E. Jurgens





        Vice President





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the Lending Installation
designated by JPMorgan Chase Bank, N.A. to make Non-Pro Rata Foreign Currency
Loans to the Canadian Borrower on its behalf.

 

By:     /s/ Dana E. Jurgens





        Vice President





SOCIETE GENERALE, as Syndication Agent and as a Lender.

 

By:     /s/ Marc Pouget-Abadie





        Director





KEYBANK NATIONAL ASSOCIATION, as Documentation Agent and as a Lender

 

By:     /s/ Marianne T. Meil





        Vice President





FIFTH THIRD BANK

 

By:     /s/ Roy Lanctot





        Vice President



 

 



NATIONAL CITY BANK

 

By:     /s/ Maurus Kosco





        Vice President





NATIONAL CITY BANK, CANADA BRANCH, as the Lending Installation designated by
National City Bank to make Non-Pro Rata Foreign Currency Loans to the Canadian
Borrower on its behalf.

 

By:     /s/ J. Andrew Riddell





        Vice President





US BANK NA.

 

By:     /s/ Greg A Ferrence





        Regional President





FIRSTMERIT BANK, N.A.

 

By:     /s/ G. Robert Mohr





        Vice President





COMERICA BANK

 

By:     /s/ Scott M. Kowalski





        Asst. Vice President





HARRIS N.A.

 

By:     /s/ George M. Duhly





        Director





CITIZENS BANK OF PENNSYLVANIA

 

By:     /s/ Debra L. McAllonis





        Senior Vice President



 

 

CONSENT AND AGREEMENT

        As of the date and year first above written, each of the undersigned
hereby:

        (a)     fully consents to the terms and provisions of the above
Amendment and the consummation of the transactions contemplated hereby and
acknowledges and agrees to all of the representations, covenants, terms and
provisions of the above Amendment applicable to it;

        (b)     agrees that each Guaranty, other Collateral Document and all
other agreements executed by any of the undersigned in connection with the
Credit Agreement or otherwise in favor of the Agent or the Banks (collectively,
the "Guarantor Collateral Documents") are hereby ratified and confirmed and
shall remain in full force and effect, and each of the undersigned acknowledges
that it has no setoff, counterclaim or defense with respect to any Guarantor
Collateral Document; and

        (c)     acknowledges that its consent and agreement hereto is a
condition to the Banks' obligation under this Amendment and it is in its
interest and to its financial benefit to execute this consent and agreement.





BUCKHORN, INC.

 

By:     /s/ Gregory J. Stodnick





        Treasurer





AMERI-KART CORP.

 

By:     /s/ Gregory J. Stodnick





        Treasurer





BUCKHORN RUBBER PRODUCTS, INC.

 

By:     /s/ Gregory J. Stodnick





        Treasurer





PATCH RUBBER COMPANY

 

By:     /s/ Gregory J. Stodnick





        Treasurer





MYERS TIRE SUPPLY DISTRIBUTION, INC.

 

By:     /s/ Gregory J. Stodnick





        Treasurer





MYELUX, LLC.

 

By:     /s/ Mark A. Watkins





        Treasurer



 



AMERI-KART (MI) CORP.

 

By:     /s/ Gregory J. Stodnick





        Treasurer





JMKO Corp..

 

By:     /s/ Gregory J. Stodnick





        Treasurer





MYE AUTOMOTIVE, INC.

 

By:     /s/ Gregory J. Stodnick





        Treasurer





MYERS MISSOURI, INC.

 

By:     /s/ Gregory J. Stodnick





        Treasurer



 

 

EXHIBIT A


PRICING SCHEDULE



        The Applicable Margin for BA Rate Loans, Eurodollar Loans and
Eurocurrency Loans, the Facility Fee payable pursuant to Section 2.5 and the
Letter of Credit Fee payable pursuant to Section 2.15.6 shall, subject to the
last sentence of this Exhibit A, be determined in accordance with the grid set
forth below based on the Company's Leverage Ratio in effect from time to time.

Grid (in basis points)



Pricing Matrix (in basis points)

Level

Leverage
Ratio

Applicable Eurodollar/BA Rate/Eurocurrency Margin for Loans and Letter of Credit
Fees

Floating Rate Margin

Facility Fee

I

<1.5:1.0

60.0 b.p.

0.0 b.p.

15.0 b.p.

II

>

1.50:1.0 but <2.0:1.0

70.0 b.p

0.0 b.p.

17.5 b.p.

III

>

2.00:1.0 but <2.5:1.0

80.0 b.p.

0.0 b.p.

20.0 b.p.

IV

>

2.5:1.0 but <3.00:1.0

100.0 b.p.

0.0 b.p.

25.0 b.p.

V

>

3.00:1.0

120.0 b.p.

0.0 b.p.

30.0 b.p.


        The Applicable Margin, the Facility Fee and the Letter of Credit Fee
shall be adjusted (upward or downward), if necessary, 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company and
105 days after the end of each fiscal year of the Company, in each case based on
the Leverage Ratio as of the end of such fiscal quarter or fiscal year, as the
case may be. The pricing as of June 30, 2005 shall be as set forth in Level V.






DETROIT 7-3189 880869v3

